DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21-22, 27-30 and 34-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabanas et al (2015/0368592) is withdrawn.
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2005/0245411).
Yang et al disclose a method and composition for cleaning and passivating metallic and non-metallic surfaces in fuel cell coolant systems (0012). The composition comprises complexing agents such as HPA (hydroxyphosphono acetic acid) (0014- 0015); a surfactant such as anionic and nonionic (0016); corrosion inhibitors (0017) and pH adjusting agents such as sodium hydroxide (0019). Yang et al teach that said complexing agent is utilized in an amount from 0.1 to 50%, surfactants at 0.003 to 10%, corrosion inhibitors at 0.001 to 10% and pH adjusting agents in sufficient amounts to buffer and adjust from pH of 4 to 13 (0023). With respect to the Method, Yang et al disclose that the system of contacting the fuel cell system with the composition in either 
Yang et al does not sufficiently teach with sufficient specificity to anticipate the claims, however, it would have been obvious to the skilled artisan to suggest a method of cleaning a hard surface with the components taught by Yang et al such as hydroxyphosphono acetic acid, surfactant, sodium hydroxide and having a pH of from 4 to 13 given the teachings of Yang et al for the purpose of cleaning a substrate. With respect to the specific CIP, COP and heat processing substrates as claimed, Yang et al lack a specific teaching, however, it would have been obvious to the skilled artisan seeking to suggest within a composition claim that the compositions of Yang et al would clean said substrates given the teachings of cleaning non-metallic and stainless-steel substrates Yang et al discloses. One skilled in the art would expect similar results, given that the intended use of the claims, which are held obvious in compositions, would have been obvious to substrates used for the purpose of cleaning given the teachings of Yang et al and absence a showing to the contrary.
Response to Arguments
Applicant's arguments filed 1-14-22 have been fully considered but they are not persuasive.

The examiner contends that while the claims are to be read in light of the specification, it is impermissible to import limitations from the specification into the claims since the claims are to be in their broadest and reasonable interpretation. With that said, applicants’ claims are drawn to a broad language of “hard surface” and not the specific substrates that applicant’s call out in their arguments. Hard surfaces read on a plethora of substrates, including the metallic and non-metallic surfaces of fuel cell cleansing taught in Yang. Further, applicants’ claims are drawn to a composition, where the interpretation of the claim language used in determining patentability, is not predicated on the use of the composition but the component of the composition claimed. Therefore, since Yang teaches a hard surface such as metallic and requires the components of the claimed invention, it is considered obvious in the absence of a showing to the contrary.
Applicant states that substituting one substrate for another since allegedly the claim layer over the passivation layer is protected from discoloration, staining and pitting surfaces by the cleansing composition of applicants. 
The examiner contends that applicant’s statement is conclusory by applicant’s rep or attorney of record. The statements are not evidence attested by applicant showing unexpected criticality commensurate in scope with the claimed invention. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Applicant argues that the examiner relies on improper hindsight for motivation since Yang neither provides a teaching reding the claim subject matter and since it is silent as to a food processing stainless steel CIP surfaces, COP surfaces or heat processing surface.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Yang clearly teaches a cleansing material for a hard surface such as a metallic fuel cell. Applicant must recognize that the claims are drawn to a hard surface and not a specific material imported from the specification. Moreover, the claims are drawn to a composition, wherein patentability is determined by the components and not their intended use.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761